Case 7:21-cr-00519-CS Document 12 Filed 09/03/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- £19
7:21-CR-G@RE- (>
ALEXANDER HERNANDEZ
Defendant(s).

 

Defendant __ ALEXANDER HERNANDEZ___ hereby voluntarily consents to participate in the
following proceeding via _X__ videoconferencing or __X__ teleconferencing:

Initial Appearance Before a Judicial Officer

xX Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

A=

ALEXANDER HERNANDEZ KARLA M. REYES-~
Assistant Federal Defender
Middle District of Florida, Orlando Division
FL Bar 72652
201 S. Orange Ave. Suite 300
Orlando, Florida 32801
Karla _reyes@fd.org
407-648-6338 office
407-648-6095 fax

 

 

This proceeding was conducted by reliable video or telephone conferencing technology.

Date pS=Bisutersadae /U.S. Magistrate Judge

 

   

 

 
